DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Action is in response to the Amendment filed August 4, 2021.  Claim 2 is canceled.  Claims 1, 3-6 are currently pending and have been examined in the application.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 
In Claims 1, 5 and 6 the subject matter “determine a group of vehicles, the group of vehicles including-a at least some of the plurality of vehicles, the group of vehicles travelling one behind another within a predetermined range of each other, the group of vehicles being determined based on location information and travel direction information obtained from sensors of the vehicles,” is not described in the original disclosure.  The specification discloses that “the vehicle selection part 2031 organizes a file based on status information (e.g. location information and information about the direction of travel) collected from the vehicles and information about the properties of the vehicles. The status information collected from the vehicles can be retrieved from the travel record database 202C, and information about the properties of the vehicles can be retrieved from the vehicle information database 202B.” [0051].  This does not describe that the group of vehicles are determined based on location information and travel direction information obtained from sensors of the vehicles.  Accordingly, this is impermissible new matter.  Claims 3-4 by being dependents of claim 1 are also rejected.
In Claim 3 the limitation “re-determine the vehicles included in the group of vehicles when a change occurs in at least one of a number and an order of the vehicles that are within the predetermined range of each other, based on the location information and the travel direction information obtained from the sensors of the vehicles,” is not described in the original disclosure.  The specification discloses that “configuration of the file refers to, for example, the number of vehicles from the frontmost vehicle to the rearmost vehicle and the order of the vehicles. If a change, such as leaving of a vehicle from the file, entrance of another vehicle into the file, or a change in the order of vehicles in the file occurs, it is possible to adapt the mode of displaying an advertisement to continue displaying appropriately.” [0015].  This does not describe that vehicles included in the group of vehicles are re-determine, based on the location information and the travel direction information obtained from the sensors of the vehicles.  Accordingly, this is impermissible new matter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1 and 3-6 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: determine a group of vehicles, the group of vehicles including at least some of the plurality of vehicles, the group of vehicles travelling one behind another within a predetermined range of each other;  select an advertisement including a plurality of scenes with a prescribed order of display, the advertisement being selected so that a number of the scenes in the advertisement is based on a number of the vehicles included in the group of vehicles; and cause the advertisementAlice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements the group of vehicles being determined based on
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to insignificant extra-solution activity and the mere use of the computer to apply the abstract idea.  Viewing the limitations individually, the determining the group of vehicles based on‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Additionally, it is well known, routine and conventional to use sensors (GPS) to obtain travel location and direction.  See at least Fujita et al. (US 20080100741 A1); Kadous et al. (US 8694241 B1); Yoon et al. (US 20150204687 A1); Nitz et al. (US 20140052681 A1); Pitz et al. (US 20160055502 A1); Ginsberg et al. (US 20120274481 A1); Nortrup (US 20120059573 A1).  Moreover, the limitations generically, referring to a hardware processor, does not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the 
	Likewise, dependent claims 3-4 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 5 and 6 suffer from substantially the same deficiencies as outlined with respect to claim 1 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo (JP Publication 2013089096, translated) in view of Togashi (JP Publication 2018092385).
A.	In regards to Claims 1, 5-6, Endo discloses an apparatus, method and storing medium, for outputting an advertisement using
	determine a group of vehicles, the group of vehicles including-a at least some of the plurality of vehicles, the group of vehicles travelling one behind another within a predetermined range of each other, the group of vehicles being determined based on
	select an advertisement including a plurality of scenes with a prescribed order of display; Endo [0054: content can be displayed in a predetermined display manner on the vehicle body display unit of the vehicle in cooperation with the vehicle body display unit of the other vehicle in the transmission area, so that the advertisement can be displayed in an occupied manner]; 
	and cause the advertisement

	and cause the advertisement
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Endo with the teachings from Togashi with the motivation to provide a mobile advertisement system which matches an owner of a mobile object such as an automobile serving as an advertising medium with an advertiser who wants to perform an advertisement using a mobile object and realizes digital signage by a mobile object.  Togashi [0010].
B.	In regards to Claim 4, Endo does not specifically disclose, wherein the hardware processor selects the advertisement so that the number of the scenes contained in the advertisement is equal to the number of the vehicles included in the.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Endo (JP Publication 2013089096, translated) in view of Togashi (JP Publication 2018092385) in further view of Cho (US Publication 2018092385).
A.	In regards to Claim 3, Endo does not specifically disclose, wherein the hardware processor is further programmed to re-determine the vehicles included in the group of vehicles when a change occurs in at least one of a number and an order of the vehicles that are within the predetermined range of each other, based on the location information and the travel direction information obtained from the sensors of the vehicles.  This is disclosed by Cho [0140: the cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle; 0176: when the server detects out-of-order connected vehicles in the parade, the server may send driving instructions to the out-of-order connected vehicles to form the cluster as originally designed for the parade].
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Endo/Togashi with the teachings from Cho with the motivation to provide a plurality of connected vehicles configured to reproduce or play one or more advertisements in various forms as a group, in order to increase an effect of the advertisement.  Cho [0198].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant submits regarding the 35 U.S.C. § 101 rejection that as amended, the independent claims do not recite a judicial exception.  The Examiner respectfully disagrees. The claims are directed to commercial interactions including advertising and managing personal behavior (automobiles driven one behind the other) and are thus, abstract ideas grouped under Certain Methods of Organizing Human Activity.  See the 101 analysis above.  
	Applicant contends that the claims are integrated into a practical application (controlling the display screens of plural vehicles (including selecting those vehicles)).  The Examiner respectfully disagrees.  Displaying advertisements on a screen does not amount to an additional element that integrates the abstract idea into a practical application, regardless if the screen is selected on a home computer, a mobile device or a vehicle.  Rather, this is a part of the abstract idea itself. 
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant arguments regarding the 35 U.S.C. § 103 rejection are moot in light of the new grounds of rejection.




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).